                                                                     1   Debra I. Grassgreen (CA Bar No. 169978)
                                                                         Jeremy V. Richards (CA Bar No. 102300)
                                                                     2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                         150 California Street, 15th Floor
                                                                     3   San Francisco, CA 94111
                                                                         Telephone: (415) 263-7000
                                                                     4   Facsimile:     (415) 263-7010
                                                                         E-mail:        dgrassgree@pszjlaw.com
                                                                     5                  jrichards@pszjlaw.com

                                                                     6   Attorneys for Defendant,
                                                                         Uber Technologies, Inc.
                                                                     7

                                                                     8                                UNITED STATES BANKRUPTCY COURT
                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                                     9                                     SAN FRANCISCO DIVISION

                                                                    10   In re:                                                  Case No. 20-30242 (HLB)

                                                                    11   ANTHONY SCOTT LEVANDOWSKI,                              Chapter 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                                   Debtor.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                         ANTHONY SCOTT LEVANDOWSKI, an                           Adv. Pro. No. 20-03050 (HLB)
                                                                    14   individual,
                                                                    15                                   Plaintiff,              STIPULATION TO EXTEND TIME
                                                                                                                                 FOR UBER TECHNOLOGIES, INC.
                                                                    16                 v.                                        TO FILE ANSWER, MOVE OR
                                                                                                                                 OTHERWISE RESPOND
                                                                    17   UBER TECHNOLOGIES, INC.
                                                                    18                                   Defendant.
                                                                    19

                                                                    20            Anthony Scott Levandowski (“Plaintiff”) and Uber Technologies, Inc. (“Defendant”), each
                                                                    21   by and through their respective undersigned attorney, hereby stipulate and agree to extend the time
                                                                    22   for Defendant to answer, move or otherwise respond to Plaintiff’s complaint as provided for herein:
                                                                    23            1.        On July 16, 2020, Plaintiff filed a Complaint for Declaratory Relief, Specific
                                                                    24   Performance and Damages; and Objection to Claim [Dkt. No. 147] against Defendant
                                                                    25   (“Complaint”).
                                                                    26            2.        The Summons and Notice of Scheduling Status Conference in an Adversary
                                                                    27   Proceeding [Dkt. No. 4] was issued by the Clerk’s Office on July 17, 2020 (“Summons”).
                                                                    28


                                                                        DOCS_SF:103942.1
                                                                     Case: 20-03050 85647/001
                                                                                         Doc# 19        Filed: 08/10/20   Entered: 08/10/20 09:56:55     Page 1 of 4
                                                                     1            3.        On July 17, 2020, Defendant was served with the Summons and Complaint.

                                                                     2   Defendant does not challenge personal jurisdiction and waives any objection to service of process in

                                                                     3   this adversary proceeding.

                                                                     4            4.        The deadline for Defendant to file an answer or other responsive pleading is August

                                                                     5   17, 2020. The parties, however, have agreed that Defendant may have a two week extension of time

                                                                     6   to answer or otherwise respond to the Complaint.

                                                                     7            5.        Defendant does not waive any other defenses, objections or challenges which it may

                                                                     8   bring in this action other than as expressly stated in paragraph 3.

                                                                     9            WHEREFORE, the parties agree that the time by which Defendant is required to answer,

                                                                    10   move or otherwise respond to the Complaint is hereby extended through and including August 31,

                                                                    11   2020.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Dated:        August 10, 2020                  PACHULSKI STANG ZIEHL & JONES LLP
                                            ATTORNEYS AT LAW




                                                                    14
                                                                                                                        By      /s/ Debra Grassgreen
                                                                    15                                                          Debra Grassgreen
                                                                                                                                Attorneys for Uber Technologies, Inc.
                                                                    16

                                                                    17   Dated:        August 10, 2020                  KELLER BENVENUTTI KIM LLP
                                                                    18
                                                                                                                        By      /s/ Tobias S. Keller
                                                                    19                                                          Tobias S. Keller
                                                                                                                                Attorneys for Anthony Scott Levandowski
                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                        DOCS_SF:103942.1
                                                                     Case: 20-03050 85647/001
                                                                                         Doc# 19         Filed: 08/10/20     Entered: 08/10/20 09:56:55    Page 2 of 4
                                                                     1   STATE OF CALIFORNIA                  )
                                                                                                              )
                                                                     2   CITY OF SAN FRANCISCO                )

                                                                     3           I, Oliver Carpio, am employed in the city and county of San Francisco, State of California.
                                                                         I am over the age of 18 and not a party to the within action; my business address is 150 California
                                                                     4   Street, 15th Floor, San Francisco, California 94111-4500.

                                                                     5      On August 10, 2020, I caused to be served the following documents in the manner stated below:
                                                                     6             STIPULATION TO EXTEND TIME FOR UBER TECHNOLOGIES, INC. TO FILE
                                                                                    ANSWER, MOVE OR OTHERWISE RESPOND
                                                                     7
                                                                                       TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
                                                                     8                 (NEF): Pursuant to controlling General Orders and LBR, the foregoing
                                                                                       document was served by the court via NEF and hyperlink to the document. On
                                                                     9                August 10, 2020, I checked the CM/ECF docket for this bankruptcy case or
                                                                                       adversary proceeding and determined that the following persons are on the
                                                                    10                 Electronic Mail Notice List to receive NEF transmission at the email addresses
                                                                                       stated below
                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                (BY OVERNIGHT DELIVERY) By sending by FedEx and/or USPS Express
                                                                                       Mail to the addressee(s) as indicated on the attached list.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                                       (BY MAIL) I am readily familiar with the firm’s practice of collection and
                                                                                       processing correspondence for mailing. Under that practice it would be
                                                                    14                 deposited with the U.S. Postal Service on that same day with postage thereon
                                                                                       fully prepaid at San Francisco, California, in the ordinary course of business. I
                                                                    15                 am aware that on motion of the party served, service is presumed invalid if postal
                                                                                       cancellation date or postage meter date is more than one day after date of deposit
                                                                    16                for mailing in affidavit.
                                                                    17                 Tobias Keller
                                                                                       Keller Benvenutti Kim LLP
                                                                    18                 650 California St, Suite 1900
                                                                                       San Francisco, CA 94108
                                                                    19

                                                                    20                 (BY EMAIL) On ________, I caused to be served the above-described document

                                                                    21
                                                                                      by email to the parties indicated on the attached service list at the indicated email
                                                                                       address.

                                                                    22           I declare under penalty of perjury, under the laws of the State of California and the United
                                                                         States of America that the foregoing is true and correct.
                                                                    23
                                                                                Executed on August 7, 2020 at San Francisco, California.
                                                                    24

                                                                    25                                                                     /s/ Oliver Carpio
                                                                    26                                                                      Legal Assistant

                                                                    27

                                                                    28


                                                                        DOCS_SF:103942.1
                                                                     Case: 20-03050 85647/001
                                                                                         Doc# 19      Filed: 08/10/20     Entered: 08/10/20 09:56:55        Page 3 of 4
                                                                     1     1. Served Via ECF/NEF:

                                                                     2        Tobias S. Keller tkeller@kbkllp.com
                                                                     3        Dara Levinson Silveira dsilveira@kbkllp.com
                                                                              Andrew R. Lewis andrew.lewis@mto.com, aileen.beltran@mto.com
                                                                     4        Brett M. Schuman bschuman@goodwinlaw.com, pdukemosier@goodwinlaw.com
                                                                              Hong‐An Vu HVu@goodwinlaw.com, ASkorostensky@goodwinlaw.com
                                                                     5
                                                                              Rachel M. Walsh rwalsh@goodwinlaw.com
                                                                     6

                                                                     7

                                                                     8

                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                        DOCS_SF:103942.1
                                                                     Case: 20-03050 85647/001
                                                                                         Doc# 19    Filed: 08/10/20   Entered: 08/10/20 09:56:55   Page 4 of 4
